DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Claim 22 recites “at least one computer-readable medium comprising instructions which when executed”.  The broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  In this case, Paragraph [0087] of the specification recites the machine readable  medium may include any medium  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Allowable Subject Matter
Claims 11 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-20 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montemurro et al. (US 2014/0079043 A1, hereinafter “Montemurro”).
Regarding claims 1, 12 and 22, Montemurro discloses an apparatus of a station (STA) configurable for multi-hand operation (see Figure 1,  para. 0019, 0055, 116a devices operate in dual mode) including 6 gigahertz (GHz) hand operation (see Figure 1, para. 0039, Wifi Network 118 with AP110b, Stations 116a-c, GEO location server 122, operating frequencies 2.4 GHz, 3.6 GHz, 4.9 GHz, 5.0-6.0 GHz), the apparatus comprising: memory; and processing circuitry, the processing circuitry configured to: decode a geolocation database dependent (GDD) enabling signal sent on a lower band  (see para. 0076, device may be configured to establish a connection in the frequency of white space; see para. 0039 and 0048, scan channels for enabling signal and transmit on valid WSM channels; see Figure 4, Receiver 422 includes decoding circuitry to decode a signal; see also para. 0061and Table A, list of channels scanned at lower band 2.4 GHz); decode a 6GHz band element, wherein the 6GHz band element comprises a list of 6GHz channel numbers (see para. 0055 and 0101, receiver which decodes signals in a range of 6 GHz), wherein the list of 6GHz channel numbers comprises a 6GHz channel number (see para. 0061 and Table A, list of channels from master device to be scanned, devices operating under GDD or proxy server); and encode data (see para. 0055, encode data) for transmission at 6GHz on a 6GHz channel associated with the 6GHz channel number (see para. 0039 and 0061 TableA, frequency bands including 6 GHz with channels to transmit).
Regarding claims 2, Montemurro discloses wherein the memory is configured to store the 6GHz channel number (see para. 0039).
Regarding claims 3, 13 and 23, Montemurro discloses wherein the lower band comprises a 2.4GHz band (see para. 0039).
Regarding claims 4, 14 and 24, Montemurro discloses wherein the lower band comprises a 5 GHz band (see para. 0039).
Regarding claim 5, 15 and 25, Montemurro discloses wherein the GDD enabling signal comprises the 6GHz band element (see para. 0039).
Regarding claim 6, and 16, Montemurro discloses wherein the processing circuitry is further configured to encode, in response to the GDD enabling signal, a GDD enablement request frame for transmission on the lower band (see abstract, para. 0011, 0014, 0027-0030, 0048, 0059-0061, request for scan for enablement signal at 2.4 GHz).
Regarding claims 7 and 17, Montemurro discloses wherein the processing circuitry is further configured to decode a GDD enablement response frame in response to the GDD enablement request frame (see para. 0039).
Regarding claims 8 and 18, Montemurro discloses wherein the GDD enablement response frame comprises the 6GHz band element (see para. 0039, probe response frame).
Regarding claims 9 and 19, Montemurro discloses wherein the GDD enablement request frame comprises a MAC address of the station for use on the 6GHz channel (see para. 0039, MAC access control).
Regarding claims 10 and 20, Montemurro discloses wherein the GDD enabling signal comprises a neighbor report element (see para. 0066, reporting results of scan).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/           Primary Examiner, Art Unit 2463